                                                                                                                     FILED ^
                                                                                                                IN CLERK'S
                                                                                                          U.S. DISTRICT COURT e.d.n.y.
                                                                                                          iK       APR fl 1 202(
                                             PETITION UNDER 28 USC § 2254 FOR WRIT OF
                                        HABEAS CORPUS BY A PERSON IN STATE CUSTODY
                                                                                                             BROOKLYN OF -ICE

        UNITED STATES DISTRICT COURT                                   District: EASTERN
Name: Aiitliony Joyncr                            Prisoner No. 17-A-1255                        Case No.


Place of Confinement: Upstate Correctional Facility, P.O. Box 2001, Malone, New York 12953


Name ot Petitioner (include name under wliich convicted)        Name of Respondent (auiliorized person having custody of petitioner)

Anthony Joyner                                                    Donald Uhler, Supt. of Upstate C.F.

The Attorney General of the State of New York: Letitia James, The Capital, Albany, New York 12224



                                                               PETITION
1.    Name and location of court, which entered the judgment of conviction under attack: Supreme Court of the State of
New York, County of New York, Criminal Term, 100 Centre Street, New York, New York 10013

2.       Date ofjudgment of conviction: January 25,2017

3.       Length of sentence: Indeterminate 16 years to life sentence

4.       Nature of offence involved (all counts): one count of Robbery in the Second Degree [Penal Law §16 J.15J

5.       What was your plea? (check one)
         (a) Not Guilty                          X
         (b) Guilty                              □
         (c) Nolo Contendere                     □
         If you entered a guilty plea to one count or indictment, and a not guilty plea to anotlier count or indictment, give del




6.       If you pleaded not guilty, what kind of trial did you have? (check one)
         (a) .lury                               X
         (b) Judge only                          □                                         D
7.       Did you testify at trial?                                                                           D1 :c:3
         Yes X               No □


         Did you appeal from the judgment of conviction?
8.
         Yes X               No Ll                                                          PRO SE_0FF1QE
9.    If you did appeal, answer the following

      (a) Name of court: Appellate Division, Second Department

      (b) Result: Affirmed

      (c) Date of result and citation, if known: October 29, 2019, 176 A.D.3d 607(1®* Dept. 2019)
      (d) Grounds raised: The police officers did not have probable cause for appellant's arrest
                           on suspicion of robbery

      (e) If you sought further review of the decision on appeal by a higher state court, please answer the following:

               (1) Name ofcourt: New York Court of Appeals, Court of Appeals Hall, 20 Eagle Street,
                                    Albany, NY 12207-1095

               (2) Result: Denied

               (3) Date of result and citation, if known: May 31",2013,21 N.Y.3d 945(2013)
               (4) Grounds raised: Same as above

10.   Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any petitions,
      applications, or motions witli respect to this judgment in any court, state or federal?
      Yes □             No X

11.   If your answer to 10 was "yes" give the following information:

      (a)      (1) Name of court

               (2) Nature of proceeding



               (3) Grounds raised




               (4) Did you receive an evidentiary hearing on your petition, application, or motion?
                   Yes □                   No □


               (5) Result

               (6) Date of result
     (c) Did you appeal to the highest court having jurisdiction the result of action taken on any petition, application, or motion''

                 (1)First petition, ect.              Yes □           No □
                 (2) Second petition, ect.            Yes □           No □


            (d) If you did not appeal from the adverse action on any petition, application, or motion, explain briefly, why you         not:


            Petitioner has not exhausted all of his state remedies at this time. Petitioner is currently working
            on obtaining evidence/information pertaining to issues that he wishes to argue on a ccllateral
            attack, so he asks this Honorable Court to hold this petition in abeyance until his State ]'emedies
            are exhausted.

12.         State grounds concisely every ground on which you claim that you are being held unlawfully. Summarize briefly                      facts
            supporting each ground. If necessary, you may attach pages stating additional grounds and facts supporting same.
                                   CAUTION: In order to proceed in federal court, vou must ordinarilv first exhaust vour available ^ate court
            remedies as to each uround on which vou request action bv federal court. If vou fail to set forth all grounds in this petition.
                        go   iv;     utvunu v^u   wuiv.u   vuu            uv   iCUCiai


            vou mav be barred from presenting additional grounds at a later date

                       For your information, the following is a list of tlie most frequently raised grounds for relief in habijias       cprpus
           proceedings. Each statement preceded by a letter constitutes a separate ground for possible relief. You may raise aiil; ' grounds
            which you may have other than those listed if you have exhausted your state court remedies with respect to themJl 4ov|ever,
           you should raise in this petition all available grounds (relating to this conviction) on which you base your alle ;at
           you are being held in custody unlawfully.
                                                                                                                                       ion^ that
                    Do not check any of these listed grounds. If you select one or more of these grounds for relief, you must all 3ge facts.
           The petition will be returned to you if you merely check (a) through 0) or any one of these grounds.
           (a)      Conviction obtained by plea of guilty which was unlawfully induced or not made voluntarily with underst mding of
           the nature of a charge and the consequences of the plea.
           (b)         Conviction obtained by use of coerced confession.
           (c)         Conviction obtained by use of evidence gained pursuant to an unconstitutional search and seizure.
           (d)         Conviction obtained by use of evidence obtained pursuant to an unlawfiil arrest.
           (e)         Conviction obtained by a violation on tlie privilege against self-incrimination.
           (f)         Conviction obtained by the unconstitutional failure of the prosecution to disclose to the defendant evidence^
                       favorable to the defendant.
           (g)         Conviction obtained by a violation of the protection against double jeopardy.
           (h)         Conviction obtained by action of a grand or petit jury, which was unconstitutionally selected and impanele(jj
           (i)         Denial of effective assistance of counsel.
           (j)         Denial of right to appeal.

A.         Ground one: The police did not have probable cause for appellant's arrest on suspicion of a r(|i j bery.
           Supporting FACTS (state briefly without citing cases or laws): In this case, petitioner was arrested at g un point,
           for the robbery of a Claire's store. At the time of his arrest, the 53 year old petitioner wa                                sitting
           down on a bench in a subway station. He was not engaged in any suspicious, much les s illegal
           behavior of any kind. Nonetheless, the police immediately arrested the petitioner based o n the
           following facts: (he partially matched a very general description of the perpetrator, ^'Black Male,
                                                                                                                                           1
                                                                                                                                           I

           35 years old, 5'11" tall, dark clothes, black and white sneakers), at 8:00PM two day before
           Christmas, petitioner was sitting on a bench in a busy Manhattan subway station that happ ^;neb to
           be located in the same direction that the perpetrator headed when leaving the store and a                                   w oman
          in the subway station, who was entirely unknown to the police, pointed towards petitioner! ^vitjiout
          explanation the petitioner was immediately handcuffed on the subway platform and si police
          officer conduct a search for "bulges", went into his coat pocket and pulled out paper money and
          rolls of coins. The question presented here as the defendant's counsel argued that the pmicej did
          not have probable cause to arrest the petitioner because there were significant discrepancies
          between his appearance and the description of the perpetrator, including that petitioneij                                was 53

          years old, not 35, and he was sitting down so the police officers could not establish his leight.
          Thus, the hearing court and the Appellate Division relied on the unexplained gesture tov^ ird                               the

          petitioner by the stranger on the subway platform to fill the gaps and find that the seaifch                               and

          arrest were both lawful.



13.       If any of the grounds listed in 12A, B, C, and D were not previously presented in any other court, state or federal,|State
bnefly,         what       grounds    were   not   so   presented,   and    give    your   reasons     for    not   presenting:      them:




14.       Do you have any petition or appeal now pending in any court, either state or federal, as to the judgment under attackj
          Yes          □         No      X


15.       Give the name and address, if known, of each attorney who represented you in the following stages of the Judgmenjl attacked
          herein:
          (a)          At preliminary hearing: None

          (b)          At arraignment: Archana Prakash, Esq., 317 Lenox Avenue, New York, New York 1002 ]

          (c)          At trial; Archana Prakash, Esq., 317 Lenox Avenue, New York, New York 10027

          (d)          At sentencing: Archana Prakash, Esq., 317 Lenox Avenue, New York, New York 10027

          (e)          On appeal: Christina Swarns, Esq., Appellate Defenders 11 Park Place, New York,
                       New York 10007

          (f)          In any post-conviction proceedings: None

          (g)          On appeal from any ruling in a post-conviction proceeding: None

16.       Were you sentenced on more than one count of an indictment, or on more than one indictment, in the same court at the same
          time?
          Yes          □         No      X
17.      Do you have any future sentence to serve after you complete the sentence imposed by the judgment under attack?
         Yes      □        No        X

         (a)      If so, give name and location of court which imposed sentence to be served in the future:



         (b)      Give date and length of the above sentence:


         (c)      Have you filed, or do you contemplate filling, any petition attacking tlie judgment which imposed the sentence to be
         served in the future?
         Yes      □        No        □



Wherefore, petitioner prays that the Court grant petitioner relief to which he may be entitled in this proceeding.



                                                                                            Signature of attorney (if any)

1 declare under penalty of perjury that the foregoing is true and correct. Executed on

      March       2020
          Date




                                                                                                     Signature of Petitioner
                                         AFFIDAVIT OF SERVICE


STATE OF NEW YORK )
                                   S.S.:

COUNTY OF FRANKLIN )


       I, Anthony Joyner, being duly sworn, deposes and says:
       I am the petitioner in the enclosed action.
       I have on thist^^ day of March 2020, petitioner placed and submitted within the institutional riailbox
       located at: Upstate Correctional Facility, P.O. Box 2001, Malone, New York 12953, a true and accurate
       copy of
       the following:

              PETITION UNDER 28 USC § 2254 FOR WRIT OF HABEAS CORPUS


       To be mailed and delivered via the United States Postal Service upon the following:
Original and Two Copy Sent to:                         Duplicate Cody Sent to:             Duplicate Copy Sent to
Clerk ofthe Court                                      D. Uhler, Superintendent            Letitia James
(C/0 Pro-Se Clerk's Office)                            Upstate Correctional Facility      The Capital
United States District Court                           P.O. Box 2000                       Albany, New York 122^4
Eastern District ofNew York                            Malone, New York, 12953
225 Cadman Plaza East
Brooklyn, New York 11201




                                                                    Anthoi^ Joyner, DIN # 17-A-1255
                                                                        (Petitioner, Pro-Se)
                                                                    Upstate Correctional Facility
                                                                         P.O. Box 2001
                                                                     Malone, New York, 12953

Sworn to Before Me this
Day of March 2020.




       Notary Public

                             David F.Vlao
                    Notary Public State of New Yortc
                         Lic.No.01Vl6332070
 >4wHo/L/y JoyAjBe^
 Upstate Correctional Facility )7A-}ZS-S
 P.O. Box 2000                                                                  Upstate
                                                                                                    neopoat'
"309 Bare Hill Road
 Malone, NY 12953
                                                                                                    03/25/2020
                                                                                                    uspqsime        $002%02 \
                                                                                                                             Z!P 12953
                                                                          Correctional Facility                             c.-z1l251-!45
                                                                                                     FILED
                                                                                              U.S. DISTRICT COURT EI^.N.Y.
                                                                                              ^ APR 0 12020 ★
                                                                                                  BROOKLYN OFFICE
                             M
                                                Clerk of the Court                                         ©low
                                                (C/O Pro-Se Clerk's Office)                               ^Anrj p ,
                                                United States District Court
                                                                                                   PRO SE OFFICF
                                                Eastern District of New York
                                                225 Cadman Plaza East
                                                Brooklyn, New York 11201
                                                          ^j       '
                                                                                                                   , #
                                                                                                                   I ■ t-
                                                          vT" •
                                                         ' 'V-''
                                           "V             i''-
->:•• ^A '":'-



                         j/c /




                 I   i
